Citation Nr: 0107302	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left eye visual 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974, from March 1978 to March 1980, and from 
September 1986 to August 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A hearing was held before a hearing officer at the 
RO in March 1998.

The appeal was last before the Board in June 1999, at which 
time it was remanded, relative to the issue listed on the 
title page, for further development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in July 2000, 
continued to deny the issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The veteran is not shown to have any acquired disability or 
pathology relative to his left eye.  


CONCLUSION OF LAW

Acquired left eye visual impairment was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for the disability at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

The veteran asserts that vision in his left eye became 
problematic in the mid-1990's.  He indicates that he still 
experiences "floaters" in the eye on occasion, which he feels 
are related to sinus infections for which he was seen in 
service at several different times.  In this regard, 
uncorrected vision in the veteran's left eye was 20/20 when 
he was examined for service entrance purposes in October 
1972, and 20/30 when he was examined for reenlistment 
purposes in March 1982.  In November 1986, the veteran 
presented with complaint of experiencing "blurred vision".  
In November 1990, he complained of having "red eyes", 
apparently bilaterally; the assessment was acute hemorrhagic 
conjunctivitis.  In apparently May 1994, the veteran 
complained of experiencing left-sided sinus drainage, along 
with a "vision problem" of three months' duration; the 
assessment was sinusitis.  In October 1994, he complained of 
experiencing "blurry vision" with occasional "spots" in his 
field of vision; the assessment was chronic sinusitis.  
Incident to what was apparently a follow-up examination 
several days later, the veteran alluded to seeing "spots" in 
his left eye vision field; the assessment was a possible 
("?") "floater".  In February 1995, the veteran indicated 
that his left eye felt weak; the related assessment was 
(apparently) mild vitreous syneresis.  In October 1995, the 
veteran complained of experiencing "blurred vision" involving 
his left eye; the assessment was chronic sinus congestion.  
When he was examined for service separation purposes in 
January 1996, uncorrected vision in the veteran's left eye 
was 20/200.

Subsequent to service, when he was examined by VA in November 
1996, the veteran alluded to experiencing "floaters" in his 
left eye.  Corrected acuity in the left eye was 20/20.  On 
ocular examination, the visual field on the left was "full" 
to finger counting.  The pertinent diagnosis was possible 
"early partial posterior vitreous detachment", left eye.

Most recently, when he was examined by VA in February 2000 
(incident to which the file was reviewed by the VA examiner), 
the veteran indicated that he experienced occasional 
discomfort in apparently each eye during episodes of 
sinusitis.  Corrected acuity in the left eye was 20/20.  On 
ocular examination, the veteran was free of diplopia and he 
had no visual field deficit.  The diagnosis was "normal eye 
exam except for mild refractive error"; "history of 
floaters"; and "no signs of posterior vitreous detachment".  

In considering the veteran's claim for service connection for 
left eye visual impairment, the Board observes that his 
assertion that vision in his left eye became problematic in 
the mid-1990's is essentially substantiated by service 
medical evidence.  Notwithstanding such consideration, 
however, the Board is constrained to conclude, owing to the 
reasoning advanced hereinbelow, that service connection for 
left eye visual impairment is not in order.  In reaching such 
determination, the Board would observe that, even ignoring 
the matter of whether the presence of "floaters" (assuming 
the veteran in fact had the same in October 1994 in service) 
comprises an ocular pathology/disability per se, the veteran 
was free of the same when he was examined by VA in February 
2000.  Further, while the veteran was assessed in service (in 
February 1995) as having a vitreous condition involving his 
left eye and questionable vitreous detachment on the left was 
indicated on the November 1996 VA examination, no such 
condition (to specifically include "vitreous detachment") was 
present relative to either eye on the February 2000 VA 
examination.  Finally, while it is not disputed that acuity 
involving the veteran's left eye worsened progressively from 
the early 1980's through his service separation in August 
1996, and in fact refractive error (involving apparently each 
eye) was diagnosed on the February 2000 VA examination, the 
same comprises a developmental defect which, as such, is not 
amenable to service connection.  See 38 C.F.R. § 3.303(c) 
(2000).  In view of the foregoing analysis, then, and in the 
absence of evidence demonstrative of any acquired ocular 
disability relative to the left eye, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for left eye visual impairment.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 3.303.


ORDER

Service connection for left eye visual impairment is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

